UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2012 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34066 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 120 S. LaSalle Ste. 400 Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 564-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At the Company’s annual meeting of stockholders held on May 24, 2012, the following matters were submitted to and approved by a vote of the Company’s Stockholders: The election of three Class II directors for a three-year term ending at the annual meeting of stockholders to be held in 2015 or until their successors are duly elected and qualified: Directors Votes For Votes Withheld Broker Non-Votes Norman R. Bobins James B. Nicholson Alejandro Silva The ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 For Against Abstain An advisory (non-binding) vote to approve2011 executive compensation For Against Abstain Broker Non-Votes Of the approximately 68.9 million shares eligible to vote as of the March 30, 2012 record date, approximately 63.5 million votes, or approximately 92.2 percent of the total shares outstanding, were represented at the meeting. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit Description Press Release dated May 24, 2012 (furnished with the SEC as part of this Form 8-K) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 24, 2012 PRIVATEBANCORP, INC. By: /s/ Kevin M. Killips Kevin M. Killips Chief Financial Officer INDEX TO EXHIBITS Exhibit Description Press Release dated May 24, 2012 (furnished with the SEC as part of this Form 8-K)
